Citation Nr: 1455728	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include major depressive disorder (referred to herein as "depression") 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome ("CTS"), to include as secondary to service-connected thumb condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1984.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claim for service connection for CTS was filed as a claim to reopen a previous final denial based on new and material evidence.  The RO considered the claim reopened and scheduled a VA examination.  The Board concurs with this determination and will not address the new and material aspect of this matter further in this appeal.  

In December 2013, the Veteran testified during a Board hearing in Washington, DC before the undersigned Veterans Law Judge.  A transcript is included in the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's depression is productive of occupational and social impairment with reduced reliability and productivity.

2.  CTS is proximately due to or the result of the Veteran's service-connected thumb condition.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for depression are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for service connection for CTS have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided VA examinations of her claimed depression and CTS, both in May 2011.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9434 of 38 C.F.R. § 4.130 specifically addresses major depressive disorder; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.). Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In this case, VA treatment records show that in June 2009, the Veteran reported to a VA treating psychologist symptoms of depression including irritability, low self-esteem, emotional lability, and worry about her employment.  She reported a history of psychiatric hospitalization for depression due to suicidal ideation.  In July 2009 a VA psychiatrist diagnosed severe recurrent major depression without psychosis, with intermittent suicidal ideation.  The primary source of her anxiety was work-related stress.  The Veteran reported being increasingly sad, anxious, self-doubting, unable to concentrate, poorly motivated, apathetic, irritable, and anergic, and began monthly treatment for her depression.  By February 2010, the abovementioned symptoms also included depressed mood, social withdrawal and insomnia.  She complained of a racing mind and inability to focus.  From 2009 to 2014, the Veteran's global assessment of functioning score (GAF) has fluctuated between 50 and 59.

The Veteran underwent a VA examination in May 2011.  The report reflects that symptoms of major depression were daily and moderate, and included feelings of helplessness and hopelessness, depressed mood, irritability, low energy level, problems falling asleep, and social isolation.  The Veteran lost 2 to 3 days of work per month due to her depression.  Functional effects on work were noted to be more than moderately severe because of problems with concentration, attention and persistence.  The examiner assessed the Veteran's mood as irritable, angry, and depressed, and noted that the Veteran made irregular eye contact with the examiner throughout the examination.  The examiner assigned a GAF of 59.  

VA clinical records show that in May 2013, the Veteran reported difficulty understanding questions at work.  In an August 2013 consultation, a VA clinical social worker added a diagnosis of moderate generalized anxiety disorder.

VA clinical records through June 2014 reveal continued care.  A May 2014 mental health record indicates some frustrations at works and complaints of not being able to relax, but notes that "[o]verall work is better."   Objectively, speech was regular, eye contact was good, and psychomotor abnormalities.  Affect was constricted, and insight and judgment were both poor to fair.  There was not suicidal or homicidal ideation.  The GAF was 50.

At her December 2013 hearing, the Veteran stated that she suffers from regular panic attacks at work and during her commute.  She also stated that when she is stressed, she has difficulty understanding commands or directions from her superiors.  

The Veteran is in receipt of a 30 percent rating for PTSD under Diagnostic Code 9411, utilizing the general rating formula for mental disorders.  A 30 percent rating is warranted when PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

The Board finds that the disability picture for the Veteran's PTSD more closely resembles the criteria for 50 percent rating.  The Veteran's current 30 percent rating is warranted where PTSD is productive of impairment more intermittent in nature than the Veteran's care providers reflect in their reports.  In contrast, the criteria for the 50 percent rating - occupational and social impairment with reduced reliability and productivity - more accurately describe the Veteran's continuing difficulties at her job.  Her treatment records reflect a condition that manifests in work interactions.  Furthermore, she exhibits several of the symptoms associated with a 50 percent rating, including panic attacks, difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty maintaining effective work relationships.

The Board finds, however, that a rating in excess of 50 percent is not warranted.  A 70 percent rating is warranted for occupational and social impairment with deficiencies is most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's care providers have commented on her judgment, thinking and mood, and her difficulties concerning her work.  Indeed, the VA examiner noted that her depression stemmed primarily from her thumb condition and its effect on her ability to do her job.  However, the Veteran has been able to maintain her employment. The focus of the Veteran's treatment is her deficiency in work, a single area, which she has nonetheless been able to maintain.  Other symptoms commensurate with the 70 percent criteria, such as suicidal ideation, obsessional rituals, speech impairment, near continuous panic or depression, inability to function independently and appropriately, neglect of hygiene, etc., are simply not the type of symptomatology displayed.  Furthermore, because the Veteran maintains employment and is generally able to function independently I as a contributing member of society free of delusions or hallucinations or any of other symptoms characteristic of the 100 percent rating criteria, her occupational impairment is not total and a 100 percent rating is likewise not warranted. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's depression.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's depression, including irritability, low self-esteem, emotional lability, depressed mood, social withdrawal, insomnia, and worry about her employment, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her depression is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in granting a 50 percent rating, the criteria for higher schedular ratings were considered, but the rating assigned was increased because the rating criteria are adequate and appropriate to the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran claims that her CTS is secondary to her service-connected thumb condition.  

Treatment records from the Veteran's private orthopedist reflect diagnoses of two distinct conditions: her service-connected thumb condition and bilateral CTS.  The orthopedist prescribed a cortisone shot, which he said would alleviate the CTS but not the thumb condition.  He elaborated that it was difficult to determine how much of the Veteran's symptomatology is due to CTS versus her thumb conditions.  The orthopedist opined that, although there was no proof that the thumb condition caused the CTS, it is also at least as likely as not that they are related, since the thumb crush injury could have caused some changes at the level of the wrist, which could have certainly resulted in some swelling of the flexor tendons resulting in CTS.  In treatment records dated December 2010, the orthopedist stated that the left hand CTS is likely exacerbated by continued use of the left hand over the right hand as she continues to do a significant amount of data entry.

In May 2011, the Veteran underwent a VA examination.  The examiner diagnosed bilateral CTS, more severe in the right hand, and neuropathy of the digital nerve of the right thumb, secondary to her in-service thumb injury.  The examiner opined that the CTS is less likely than not caused by the thumb condition.  The examiner based this opinion on the rationale that CTS would not be expected to be caused by an injury or an incision and drainage procedure, especially in the other hand, and that CTS is presumably due to other reasons, such as keyboarding.

The Veteran's private orthopedist supplied another recommendation for surgery in January 2014.  The orthopedist again opined that CTS in both hands was at least as likely as not caused by her service-connected thumb condition, and provided a detailed explanation of the specific mechanism by which such damage could occur.

The Board finds the opinion of the Veteran's private orthopedist to be more probative, particularly as it was articulated in January 2014.  The VA examiner provided a conclusory statement that the Veteran's thumb condition would not be expected to cause CTS, and did not explain the difference between the two conditions which would make such causation unlikely.  The orthopedist, in contrast, provided a detailed and thorough explanation of the mechanism by which he opined the thumb condition caused CTS.  For these reasons, the Board finds that the Veteran's CTS is proximately due to or the result of her thumb condition and is therefore service-connected secondary to her thumb condition.  See 38 C.F.R. § 3.310(a).


ORDER

An initial evaluation of 50 percent for an acquired psychiatric disorder, to include major depressive disorder secondary to service-connected thumb condition, is granted.

Service connection for bilateral CTS, to include as secondary to service-connected thumb condition, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


